    Case: 1:19-cv-01698 Document #: 15 Filed: 04/16/19 Page 1 of 1 PageID #:147




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS


               Bayu Saputra, et al                          Case   No:   18 C 7686, 19   C 1626,
                                                            l9c  1600, t9ct623, l9c 1550,
               v.                                           t9 c 1552,19 C 1553, l9 C 1598,
                                                            19 C 1554, 19 C 1558, 19 C 1601,
                                                            t9 c t7t2,19 C 1698, 19 C 1695,
               The Boeing Company                           19 c t697, t9 C t701, t9 c 1703
                                                            t9 c 1715, t9 c t625, t9 c 17t4,
                                                            t9 c 1992, t9 C 1932, 19 C 1935,
                                                            t9 c 1924, l9 C 1951, t9 C t624


                                                            Judge Thomas M. Durkin



                                            ORDER

The Court orders all individual related actions, 19 C 1626,19 C 1600, 19 C 1623,19 C 1550, 19
c 1552, 19 C 1553, 19 C 1598, 19 C 1554, 19 C 1558, 19 C 1601, 18 C 1712, 19 C 1698, l9 C
t695, t9 C 1697, t9 C t70t, t9 C 1703, 19 C t7 t5, t9 C t625, t9 C t7 14, t9 C t992, 19 C
1932, 19 C 1935, 19 C 1924, 19 C 1951, and l9 C 1624 to be consolidated under case number I 8
C 7686, to be captioned " I re Lion Air Flight JT 610 Crash." This order will be implemented by
the Clerk of Court submitting JS-6 forms to the Administrative Office for the individual related
actions. This will designate the individual related actions as closed for administrative and
statistical purposes. This order will not be considered a dismissal or disposition of these actions
on the merits. All future pleadings are to be filed in the consolidated case alone. No pleadings
should be filed in any of the individual related actions which are to be administratively closed.
Any additional related cases filed in the future and assigned to Judge Durkin will also be
administratively closed and consolidated with this case. Should any party believe at any point in
the future that separate proceedings have become necessary for that party's particular claims, the
party should make a motion in the consolidated case l8 C 7686 seeking relief. The Clerk is also
directed to transfer all attorney appearances in the individual related actions to 18 C 7686.




Date:411612019                                       /s/ Thomas M. Durkrn
